— Appeal from a decision of the Workers’ Compensation Board, filed December 20, 1990, which ruled that there was insufficient medical evidence of a prior physical impairment and discharged the Special Funds Conservation Committee from liability.
The medical evidence presented establishes that, prior to his injury of August 5, 1988, claimant had a congenital narrowing of his spinal canal in the lower portion of his back. Although the medical evidence also reveals that this condition made claimant’s injury materially worse, it cannot be said on this record that the Workers’ Compensation Board erred in failing to find that the congenital condition "[was] or [was] likely to be a hindrance or obstacle to employment” (Workers’ Compensation Law § 15 [8] [b]). Contrary to the employer’s contention, the Board did not disregard the medical evidence; rather, it determined that such evidence did not prove that the condition met the language of the statute such as to cause liability on the part of the Special Funds Conservation Committee.
Weiss, P. J., Mikoll, Mercure, Crew III and Casey, JJ., concur. Ordered that the decision is affirmed, without costs.